Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Czarnek (US 6,192,753), Khuel et al. (US 2013/0255676), Naganum (US 5,103,893), and Koon (5,005,407) represent the closest prior art to the claimed invention.
As to claim 1, Czarnek discloses a system for an inductive level sensor comprising: a measurement target positioned around a rod that extends within a chamber configured to hold liquid, the rod configured to be at least partially submerged in the liquid and the measurement target configured to slide vertically along a length of the rod and rest on a surface of the liquid.  Czarnek further discloses transmitter coils and receiver coils extending along the length of the rod, the transmitter coils configured to generate a magnetic field that surrounds the rod and the measurement target and the receiver coils configured to sense changes in the generated magnetic field at a vertical location of the measurement target on the rod. 
Czarnek does not disclose that the system is for an anesthetic vaporizer or that the liquid is an anesthetic agent.  However, Kuehl teaches an anesthetic vaporizer having a level sensor external to the chamber holding the liquid anesthetic agent.  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the system of Czarnek so that it is configured for use in an anesthetic vaporizer, the liquid being an anesthetic agent, as taught by Khuel, in order to provide a commonly known use for a liquid level sensor so that an operator knows when an anesthetic agent supply needs to be replenished.
Naganum teaches transmitter and receiver coils positioned opposite each other and external to the chamber holding the liquid.  Similarly, Koon teaches a sensing probe having a magnetic strip 13 and inductive coils 26. However, in each of these disclosures, the liquid in the container is metal.  Therefore, there is no measurement target sliding vertically along a length of a rod submerged in the liquid.
Thus, there is no teaching in the prior art of record for “a strip of inductive transmitter coils and receiver coils positioned external to the chamber, a length of the strip aligned with the length of the rod” as the claim requires”.
Claim 10 similarly recites “the transmitter coils included in a vertical coil strip external to a chamber holding liquid anesthetic agent and aligned with a measurement target that floats on a surface of the liquid anesthetic agent within the chamber” which is not disclosed, taught, or suggested by the prior art of record.  
Finally, claim 16 similarly recites “the first inductive level sensor including a first float positioned on a first rod configured to be at least partially submerged in the liquid anesthetic agent within the vaporizing chamber, the first inductive level sensor further including a first strip of inductive coils external to the vaporizing chamber, the first strip of inductive coils aligned with a length of the first rod” which is not disclosed, taught, or suggested by the prior art of record.
Therefore, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785